Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant followed the recommended amendment to claim 4 from the previous office action but also amended claim 8 to read the same as claim 4, thus claims 4 and 8 define the same subject matter and since claim 8 depends from claim 4 it fails to further limit.  Applicant may cancel the claim(s), amend the claim(s) (in claim 8 change 85% to 80%) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections in view of Applicant’s Admitted prior art 
Claims 1, 5 and 6 are rejected as anticipated by the admitted prior art (APA) shown in Figure 3 of Applicant’s Specification and described in paragraphs [0070]-[0073] of the Specification. Riverwood Int’l Corp. v. R.A. Jones & Co., Inc. 324 F.3d 1346, 1354 (Fed. Cir. 2003) (“a statement by an applicant during prosecution identifying certain matter not the work of the inventor as ‘prior art’ is an admission that the matter is prior art”); In re Nomiya, 509 F.2d 566, 570-571 (CCPA 1975) (“We see no reason why appellants’ representations in their application should not be accepted at face value as admissions that Figs. 1 and 2 may be considered ‘prior art’ for any purpose.”). See MPEP 2129.
Regarding claim 1, APA discloses a metal sleeve comprising: a metal body (22, see paragraph 0070 of the original specification, currently paragraph 0010) which surrounds an inner channel (central bore) running between a proximal and a distal opening (10 and 12, what is distal and what is proximal is relative, the claims are drawn to a standalone sleeve and distal and proximal can be either side of the standalone sleeve element), wherein the inner channel comprises at least one groove (20) set back into the metal body, running in a longitudinal direction of the inner channel and stepped on both sides by a distal and a proximal front edge (the edges are the ends of the groove in the longitudinal direction, in the APA and figure 12 in the application both grooves have generally the same cross sectional shape so the APA is stepped just like the invention by Applicant), wherein the proximal front edge of the groove is produced by impact extrusion (this is a product-by-process recitation that does not limit the claim to any particular structure, the claim is not explicitly defining a shape of the front edge that couldn’t be made by any other method, while it could be argued that impact extrusion alters features of the overall sleeve this is not what is being claimed as the claim only states the edge is being made by impact extrusion nor can it be said that Applicant’s intent was to limit the claim to these features using a product by process recitation as specific features/characteristic are positively recited in dependent claims), such that the metal body at least in an area of the proximal front edge has a fibre orientation which is characteristic for impact extrusion (“fibre orientation” that is characteristic of impact extrusion would be fibers that extend in the longitudinal direction, however this is also achievable by other methods, such as forging (method Applicant states is applied in the APA), the difference in the fibers between forging and extrusion is that the fibers from extrusion get stretched and elongated to a greater degree, however Applicant is claiming orientation of fibers not length, but even if length is claimed it would still be possible to make elongated fibers via forging and thus this would not be a structural distinction of the sleeve), and wherein an outer contour of the metal sleeve in the area of the proximal front edge has a cross sectional tapering (the APA includes the same tapering feature in the region of the front edge, specifically in the area corresponding to 26 which is the same location as the cross sectional tapering labeled 518 in Applicants drawings, the same shape would also be considered a cross sectional tapering). 
Regarding claim 5, APA discloses that the inner channel comprises a plurality of grooves (20), which are distributed over a periphery of the inner channel, set back into the metal body, run in the longitudinal direction of the inner channel and are in each case stepped on both sides by a distal and a proximal front edge (both ends of the closed grooves have stepped ends).
Regarding claim 6, APA discloses a gearbox comprising the metal sleeve according to claim 1 (in the Background Applicant discloses that these sleeves are known to be used in a gearbox).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA), in view of Rogers, GB 2121326.
Regarding claim 9, APA appears to show a configuration that would include four grooves, however the figure is incomplete and the description in the specification from Applicant is silent with regards to how many grooves are present.  Therefore, it cannot be said with any certainty that the APA has an inner channel that comprises four grooves.
Rogers teaches a similar sleeve with an inner channel (inner bore) that comprises four grooves (28).
It would have been obvious to one having ordinary skill in the art at the time of effective failing to modify APA and arrange the sleeve with a known configuration of four grooves, as taught by Rogers, since regardless of the number of grooves the sleeve performs the same function.  Also, adding additional grooves to APA is merely a duplication of parts and it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 3. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In this case both claims are identical as they both recite the same limitations and both depend from claim 1.
Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive.
Applicant’s amendment has overcome all previous rejections except for the rejection relying on applicant’s admitted prior art.
With regards to the remaining rejection Applicant argues that the fibers made by radial forging are shown in figure 14 and ones made by impact extrusion are shown in 15 and that it is clear that the orientation of the fibers from the two processes are not the same.  
The orientation of the fibers are not different, while it is agreed that the fibers are not as cleanly and precisely arranged in figure 14 as they are in figure 15 the fibers are still “oriented” in the same direction in both figures, this orientation running the length of the part. As stated above, and in the prior office action, “fibre orientation” that is characteristic of impact extrusion would be fibers that extend in the longitudinal direction, however this is also achievable by other methods, such as forging (method Applicant states is applied in the APA), the difference in the fibers between forging and extrusion is that the fibers from extrusion get stretched and elongated to a greater degree, however Applicant is claiming orientation of fibers not length, but even if length is claimed it would still be possible to make elongated fibers via forging and thus this would not be a structural distinction of the sleeve.  In other words, other processes can result in the same fiber orientation, these processes may not be as efficient as impact extrusion but the claim is an apparatus claim not a method.  The forged product as shown in figure 14 can also be subjected to further forging to refine the shape and ultimately further align and orient the fibers to be even closer to what is depicted in figure 15.  The limitation, while attempting to define structure, is not structure that would necessarily be unique to impact extrusion.  Therefore it is concluded that the overall recitation of the claim is defining the sleeve made by a particular process and the result of that process, however the same result can be achieved using other methods and thus the recitation is a product by process limitation that is not further limiting, see MPEP 2113.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (the amendment excludes the previous rejection of all claims under 102 in view of Rogers, this required reconsideration to be made other 103 necessitating the new grounds of rejection on claim 9).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656